Citation Nr: 1211673	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  02-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed Crohn's disease, ulcers and colitis as secondary to service-connected disability.  

2.  Entitlement to service connection for a claimed bilateral ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran had active service from February 1975 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 RO rating decision.  

In November 2003, November 2007, and May 2010, the Board remanded the issues on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development of the record.  

The issue of service connection for a low back disability is noted to have been raised by the record as indicated in the April 2010 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  

The issue of service connection for Crohn's disease, ulcers and colitis, to include as secondary to service-connected disability is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested a chronic ankle disorder until many years after service.   

2.  The currently demonstrated bilateral ankle degenerative joint disease is not shown to be an injury or other event or incident of the Veteran's period of active service.    

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to an ankle condition following service.  


CONCLUSION OF LAW

The Veteran's bilateral ankle disability manifested by degenerative joint changes is not due to disease or injury that was incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred therein; nor was any caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in September 2006, December 2007, September 2008, May 2009, and July 2010.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and secondary service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in September 2006, December 2007, September 2008, May 2009, and July 2010 letters. 

The claim was readjudicated in the October 2011 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 1995 to 2010 are associated with the claims folder.  In November 2011, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent VA examinations in 2006, 2009 and 2010 to obtain medical evidence as to the nature and likely etiology of the claimed bilateral ankle disability.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his bilateral ankle condition is the result of injuries sustained during his period of active service.  He also argues that the bilateral ankle disability was caused or aggravated by the service-connected hip and knee disabilities.  See the Veteran's statement dated in November 2001.    

The Veteran, as a layperson, is competent to describe an observable event such as an injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Initially, the Board notes that the service treatment records do show that the Veteran was rendered medical attention for left and right ankle injuries during service.  An August 1975 service treatment record indicated that the Veteran fell and injured his right foot.  He was unable to bear weight.  An examination noted tenderness to palpation of the right ankle.  An August 1975 x-ray examination was negative.  

A February 1977 service treatment record noted that the Veteran reported having pain in the left ankle.  He was noted to have slid in the snow and twisted his ankle.  An examination revealed no swelling, discoloration or deformity.  His range of motion was noted to be good with mild pain.  The assessment was that of first degree sprain.  

A January 1978 service clinical record noted that the Veteran reported having pain and swelling in the right ankle on exertion.  He was noted to have had an injury of the right ankle.  An examination of the lower extremities was normal. 

A July 1980 service treatment record showed that the Veteran reported having pain in the ankles and swelling in the morning.  

A March 1982 service examination indicated that the Veteran reported having swollen and painful joints; however, he was referring to a twisted knee.  On examination, the lower extremities were noted to be normal. 

The evidentiary record shows that degenerative changes of the ankles were first detected on x-ray examination in November 2006.  

Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran underwent a VA examination in November 2006 to determine the nature and likely etiology of the claimed ankle disability.  The examiner reviewed the claims folder and examined the Veteran.  

The VA examiner concluded that the current mild degenerative joint disease of the ankles was not related to a December 1975 car accident in service, but was as likely as not age related.  

The Veteran underwent another VA examination in October 2009.  The examiner reviewed the claims folder and examined the Veteran.  The examiner concluded that it was less likely than not that the current bilateral ankle condition was caused by or the result of service.  

The VA examiner noted that the ankle injuries in service were mild and without sequela.  The examiner indicated that there was no evidence of disease or pain in the ankles upon current examination.   

The Veteran underwent a VA examination in August 2010 to obtain medical evidence as to the nature and likely etiology of the claimed ankle disorders.  The examiner reviewed the claims folder and examined the Veteran.  

The VA examiner noted that she considered the in-service medical history of pain and swelling in the right ankle in January 1978, the complaints of pain in the left ankle in February 1978, and the complaints of pain in both ankles when exercising in 1980.  

The Veteran also was noted to have reported that he was not currently receiving treatment for his ankles.  He reported having swelling and pain in the ankles with prolonged standing.  

An examination revealed no objective evidence of pain on motion.  The ankles appeared to be normal with good circulation and sensation.  There were normal reflexes. There was no evidence of swelling in the ankles.   

The VA examiner stated that the Veteran had minimal degenerative joint disease of the ankles that was normal for his age and activities in a labor-intensive job since service.  The examiner added that the Veteran had been a roofer and construction worker for years and had taken odd jobs ever since retirement in 1993.  

The examiner stated that there was no evidence of any progression to the current mild ankle condition.  The examiner noted that, through the years, the Veteran was able to perform all of the duties of his jobs requiring physical labor without any problems involving his ankles.  The examiner noted that the Veteran reported that he had retired due to Crohn's disease, not because of his ankles.  

The VA examiner indicated that, on examination, the ankles were not swollen or tender.  The examiner added that the degenerative joint disease of the ankles was described as mild.  

The VA examiner added in commenting on the service-connected disabilities that an abnormal gait caused by the hips or knees could lead to ankle symptoms due to alignment and stress on ambulation.  

The VA examiner observed that the Veteran's gait was not abnormal as the hip and knee movements appeared normal.  The examiner added that the Veteran had normal gait and movement of the ankles.  

The VA examiner opined that the service-connected degenerative joint disease of the hips and knees was mild and did not affect the Veteran's gait and, therefore, did not affect his ankles.  The examiner added that the bilateral thigh and clavicle conditions had no impact on his ankles.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.

The Board finds the November 2006, October 2009, and August 2010 VA medical opinions to have significant probative weight in this case as they reflect the most comprehensive and reasoned review of the entire evidentiary record.  

The VA examiners reviewed the claims folder including the service treatment records and considered the Veteran's report of the injuries in service.  The examiners also provided a rationale for the opinions.  Accordingly, the Board finds that the VA medical opinions to have high evidentiary weight. 

Regarding the August 2010 VA medical opinion, there is evidence which supports the examiner's rationale that the service-connected hip and knee disabilities did not cause the claimed bilateral ankle condition.  This evidence showed that the Veteran had a normal gait over the years and no current impairment related to the service-connected hip and knee disability.  

A January 1995 VA examination report indicated that an examination of the lower extremities was within normal limits.  The November 2006 VA examination did not detect an abnormal gait.  The October 2009 VA examination report noted that the Veteran's gait was normal with no signs of abnormal weight bearing.  

The Veteran himself relates the current bilateral ankle disability to his service-connected disability.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Here, there is no evidence which establishes that the Veteran has medical expertise.

The Veteran also has not provided any medical evidence or opinion to support his lay assertions that the current bilateral ankle disability is due to an injury in service or the result of a service-connected disability.  

The Veteran also is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a chronic ankle disorder since service.   

In summary, the Board finds that the preponderance of the evidence establishes that any current bilateral ankle disability is not due to any documented injury or other event or incident of his period of service or otherwise caused or aggravated by a service-connected disability.  

Accordingly, on this record, the claim of service connection for a bilateral ankle disorder must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a bilateral ankle disorder is denied.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The U.S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the claim of service connection for Crohn's disease, ulcers and colitis, in the May 2010 remand action, the RO was directed to afford the Veteran a VA examination in order to determine the nature and likely etiology of the claimed conditions.  

The VA examiner was asked to render a medical opinion as to whether NSAIDS taken for any service-connected disabilities aggravated the claimed Crohn's disease.   

The Veteran was afforded a VA examination in August 2010.  The VA examiner noted that literature suggests that using NSAIDS might cause a relapse if one already had Crohn's disease.  The examiner also noted that the Veteran currently was not taking over-the-counter pain medication in order not to aggravate his Crohn's disease.  

However, the examiner did not render an opinion as to whether the claimed Crohn's disease had been permanently aggravated by the previous use of NSAIDS or other medications taken for the service-connected disabilities.  

The Board finds that the RO should ask the examiner who conducted the August 2010 VA examination or a suitable replacement to prepare an addendum and provide an opinion as to whether the claimed Crohn's disease had been aggravated by any use of NSAIDS or other medications used for the service-connected disabilities.  

The RO should appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the claimed Crohn's disease, ulcer and colitis.  The RO should make an attempt to obtain copies any outstanding records from any identified treatment source.  

Of record are VA treatment documents dated prior to August 2010.  The RO should obtain the VA treatment records from the VA Healthcare System showing treatment of the claimed Crohn's disease, ulcer and colitis beginning in August 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify any source of VA or non-VA medical treatment rendered for the claimed Crohn's disease, ulcer and colitis.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained and should incorporate them into the claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

2.  The RO should obtain the VA treatment records from the VA Healthcare System showing treatment of the claimed Crohn's disease, ulcer and colitis beginning in August 2010.  

3.  The RO then should ask the VA examiner who conducted the August 2010 VA examination (or if he or she is no longer available, a suitable replacement) to prepare an addendum to the medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the claimed Crohn's disease was aggravated by any use of NSAIDS or other medications taken to treat the service-connected disabilities.  If the examiner finds that the Crohn's disease was aggravated by the use of NSAIDS or other medications, the examiner should indicate the degree of disability due to the aggravation. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions. 

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


